Title: To George Washington from Brigadier General Henry Knox, 3 January 1778
From: Knox, Henry
To: Washington, George

 

Sir
Artillery Park, Great Valley 3d Jany 1778

The following hints are humbly submitted to the consideration of your Excellency.
The necessity of recruiting the Army is so very obvious, that there cannot be the least doubt but Congress will take the most speedy and effectual methods to induce the respective States to furnish their quotas of men, in such season that they may be collected and disciplind, before the Campaign opens. The mode of opening the Campaign, the success of it, and, perhaps, the Liberties of America depend on exertions in this important affair.
The movements in the Spring will be pretty confin’d, as the Enemy have now, but two Posts, containing all their forces—vizt Philadelphia and New York, except Rhode-Island, which probably they will evacuate. It will become a matter of consideration which place is of the greatest importance to the enemy, and which is the most assailable.
It is a standing maxim in War, to fight the Enemy with your whole force oppos’d to part of his; for part of the enemy’s force being defeated, the remainder, probably being inferior to your whole force, declines the combat, and you reap all the good consequences of a general Victory, without any of its dangers.
New York has ever appear’d to me to be of much greater importance to the Enemy, in their intended design of subjugating America, than any other place whatever. The goodness of the Harbor and comparative easy access in all seasons, its central situation, and easy communication with the neighbouring States, the facility of obtaining supplies and recruits by the North River (supposing them to be in possession of it)—all conspire to render the preservation of New York to them a matter of the utmost consequence.
The disagreable circumstances to which the loss of New York would reduce the Enemy, operate so Strongly on my mind, that were the numbers there fully ascertain’d, their Works of defence &c. so as to render the success of a coup de main probable, I should most readily give my opinion to open the Campaign by an attack on that place; first securing our Magazines &c. which are in this State. Indeed I think we might with more ease and safety make this manoevre than any other. supposing it to be undertaken at a more early period than we could posibly open the Campaign in this State, as we shall be oblig’d to wait untill our recruits join—The Militia of New-England in conjunction with 5000 troops detach’d from this Army, and the two Brigades on the North River, would make up a force irresistable by the Garrison of New York. The remainder of the Army here might fall back so as to cover

our Magazines. The enemy would not dare to penetrate in large numbers far into the Country, and small numbers would answer no purpose—I beleive the enemy would immediately detach to New-York all the troops they could spare from the defence of Philadelphia, which would were our measures taken with prudence and secrecy arrive too late. If we succeeded in New York, we might join our whole force and return to Philadelphia, be strengthened by one of the two Brigades now on Hudsons River, and recruits from all parts of the Continent, leaving the other, with the Militia for the security of that place.
should the Army be fill’d up and organized in such a manner as to give your Excellency a decisive superiority in the field, and the affair of New-York be thought ineligible, my opinion would be to make such movements on this side Schuylkill as to be able to reposess Mud-Island and Red-Bank, and interrupt the navigation in such a manner as to oblige the Enemy to come out and give battle on our own terms. But should this fail, and they remain in Philadelphia, your Excellency will be able to form a blockade in such a manner as must unavoidably reduce them to the necessity of fighting.
These appear to me to be the only two methods of opening the Campaign with success and eclat, and I freely confess I think the first will be, not only the most brilliant, but the most advantageous.
Militia
If the numbers of the Enemy the next Campaign be so far increased as to oblige your Excellency to call in a body of Militia, I would propose that they should be incorporated into the Continental regiments of the State to which they belong, and do duty with them in the same manner as the Continental troops, only commanded according to rule by continental officers from the Colonel downwards. From this method I think we should derive the best consequences, and upon all occasions have a powerful body of Auxilar Troops.
Manoeuvres
It is absolutely necessary that one sett of manoeuvres should be adopted and practis’d by the whole army. plain and simple. one general mode of drawing up the Army for Battle—a general rule for marching the Column to Action and mode of displaying the Column. manner of mounting Guards &c. All these, except the order of Battle (which the General officers alone ought to know) to be printed and given to every officer in the Army.
Magazines
It will be necessary to pitch on proper places for Magazines, in which shall be deposited Provisions, fix’d-Ammunition, Hospital Stores, and Spare Artillery. security ought to be the governing principle in the choice, therefore I think they should be at such a considerable distance

from the immediate seat of War, that in case of a defeat the Enemy should not be able by pushing the remains of the Army to destroy the sinews of the War. supposing the Seat of War the next Campaign should be in this or the neighboring States, I think the Magazines would be well disposed as follows. One at Litchfield in Connecticut, in which the greater part of the Provision purchas’d in New-England should be deposited, One in some place about 30 miles back of Morris Town, or rather nearer the Delaware, and one at Carlile or York; these would form a chain at respectable distances by easy and safe communications.
Hospitals
The surgeons ought to exert every nerve in order to have things comfortable for the Sick and wounded the next Campaign. For this purpose among many others, the regimental Surgeons ought to be supplied with necesaries for the sick under proper restrictions.
Quarter Masters & Commisaries
Experience has taught us that without good Quarter Masters and Commisaries in an Army the most important designs will probably fail. after these departments shall be filled it will be necesary for the Quarter Masters to have all the Carriages inspected and repair’d, Horses recruited and deficiencies supplied, Tents and eve[r]ything else in readiness by the opening of the Campaign. The Commisaries should immediately set about forming Magazines, in proper places of security, of salt Provisions, hard bread, Rum, &c. It would have a happy tendency that such provisions of rum were made as to enable the Commisary to Isue a jill ⅌ day. we have found by experience in the course of this Campaign that a jill of Rum will support the men through every difficulty. The Commissaries also ought by all means, to provide a sufficiency of soap, and Vinegar, for on these, in a great degree depend the health of the Army.
I hope your Excellency will excuse the broken manner in which these thoughts are convey’d, and beleive me to be, with the most sincere attachment Your Excellency’s Most obedient Humble Servant

Henry Knox

